DETAILED ACTION
Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/11/2020 has been entered.
Claims 21-35 remain pending in the application. 
Information Disclosure Statement
Regarding the IDS submitted on 1/21/2021, it is desirable to avoid the submission of long lists of documents if it can be avoided. Clearly irrelevant and marginally pertinent cumulative information should be eliminated. If a long list is submitted, those documents which have been specifically brought to applicant's attention and/or are known to be of most significance should be highlighted. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), affd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995). See MPEP 2004. 
Applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant [material] from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical [material]. It ignores the real world conditions under which examiners Applicant has a duty not just to disclose pertinent prior art references but to make a disclosure in such way as not to "bury" it within other disclosures of less relevant prior art; See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 USPQ2d 1801 (N.D. Ind. 1992); Molins PLC v. Textron Inc., 26 USPQ2d 1889, at 1899 (D.Del 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et al., 175 USPQ 260, at 272 (S.D. F1. 1972). 
The examiner is not afforded the time to thoroughly review each reference, given the number of references cited. By initialing each of the cited references on the accompanying 1449 form(s), the examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review was made of the cited references.
Allowable Subject Matter
Claim(s) 28-29 and 31-32 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 28, the prior art of record, in combination with other limitations of the claim, is silent on “a shaft rotation joint connecting said shaft to said housing”.  Furthermore, it would not have been obvious to one of ordinary skill in the art to add/modify such a configuration. Therefore, the prior art, taken alone or in combination, fails to read on the present claims.
Regarding claim 31, the prior art of record, in combination with other limitations of the claim, is silent on “a shaft rotation joint connecting said elongate shaft to said handle”.  Furthermore, it would not have been obvious to one of ordinary skill in the art to add/modify such a configuration. Therefore, the prior art, taken alone or in combination, fails to read on the present claims.
Claims 29 and 32 are allowed for depending on one of the above allowed claims.
Claim(s) 34-35 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 34, the prior art of record, in combination with other limitations of the claim, is silent on “a rotation joint connecting said elongate shaft to said housing”.  Furthermore, it would not have been obvious to one of ordinary skill in the art to add/modify such a configuration. Therefore, the prior art, taken alone or in combination, fails to read on the present claims.
Claims 35 are allowed for depending on one of the above allowed claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim(s) 34-35  is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 34, there are two recitations of “a rotation joint” which makes the claim vague and unclear.  It is unclear if the second recitation of a rotation joint is the same as the first or is a separate element.
Claim(s) 35 are rejected for depending on a rejected claim.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claim(s) 21-24 and 30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over USPGP# 20040094597 of Whitman et al. (henceforth Whitman) in view of USP# 5,383,880 of Hooven (henceforth Hooven).
Regarding claim 21, Whitman teaches a surgical instrument (Whitman: 1610, 11a), comprising: a handle (Whitman: 1614, 1148, 1150); an elongate shaft (Whitman: 1620) extending from said handle; an interchangeable end effector (Whitman: 11a) extending from said elongate shaft; a motor (Whitman: 96, 100, 1684, 1690, 1696), wherein said motor is couplable with a supply of current (Whitman: para 0079); and a control module (Whitman: 1122, 1130), comprising: a processor (Whitman: inherent in order to perform functions described in para 0082); and a memory (Whitman: 1130) configured to store instructions which, when executed from said memory, cause said processor to: assess said interchangeable end effector (Whitman: para 0091, see also element 1182); and control said current through said motor based on said assessment (Whitman: para 0091, see also element 1182).
Whitman is silent on a current sensor configured to detect the current through said motor.
However, Hooven teaches A surgical instrument (Hooven: instrument in fig. 1), comprising: a handle (Hooven: 40); an elongate shaft (Hooven: 41) extending from said handle; an end effector (Hooven: 42) extending from said elongate shaft; a motor (Hooven: 45), wherein said motor is couplable with a supply of current (Hooven: c. 5, l. 67-68 to c. 6, l. 1-2); a current sensor configured to detect the current through said motor (Hooven: c. 5, l. 1-7). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify surgical instrument of Whitman with the addition of a current sensor as taught by Hooven in order to allow more precise control of the motor. 
Regarding claim 22,  the combination of Whitman and Hooven, as shown in claim 21,  teaches wherein said surgical instrument further comprises a staple cartridge (Whitman: para 0037).

Regarding claim 23, Whitman teaches A surgical instrument (Whitman: 1610, 11a), comprising: a housing (Whitman: 1614); an elongate shaft (Whitman: 1620) extending from said housing; an interchangeable end effector (Whitman: 11a) extending from said elongate shaft; a motor (Whitman: 96, 100, 1684, 1690, 1696), wherein said motor is couplable with a supply of current (Whitman: para 0079); and a control module (Whitman: 1122, 1130), comprising: a processor (Whitman: inherent in order to perform functions described in para 0082); and a memory (Whitman: 1130) configured to store instructions which, when executed from said memory, cause said processor to: assess said interchangeable end effector (Whitman: para 0091, see also element 1182); and control said current through said motor based on said assessment (Whitman: para 0091, see also element 1182).
Whitman is silent on a current sensor configured to detect the current through said motor.
However, Hooven teaches A surgical instrument (Hooven: instrument in fig. 1), comprising: a handle (Hooven: 40); an elongate shaft (Hooven: 41) extending from said handle; an end effector (Hooven: 42) extending from said elongate shaft; a motor (Hooven: 45), wherein said motor is couplable with a supply of current (Hooven: c. 5, l. 67-68 to c. 6, l. 1-2); a current sensor configured to detect the current through said motor (Hooven: c. 5, l. 1-7). Therefore, it would have been obvious to one of Whitman with the addition of a current sensor as taught by Hooven in order to allow more precise control of the motor. 
Regarding claim 24,  the combination of Whitman and Hooven, as shown in claim 23,  teaches wherein said surgical instrument further comprises a staple cartridge (Whitman: para 0037).
Regarding claim 30, the combination of Whitman and Hooven, as shown in claim 22, teaches said interchangeable end effector comprising a first jaw (Whitman: 50) and a second jaw (Whitman: 80).  
Whitman uses a screw drive staple firing system and therefore is silent on the surgical instrument further comprising a staple firing system driveable by said motor and wherein said staple firing system comprises a firing member comprising a first cam configured to engage said first jaw and a second cam configured to engage said second jaw during a staple firing stroke.
.  However, Hooven teaches a surgical instrument (Hooven: 30) with a first jaw (Hooven: 75) and second jaw (Hooven: 74), a staple firing system (Hooven: 72, 73, 77, 78, 79, 86, 83) driveable by a motor (Hooven: 45) and wherein said staple firing system comprises a firing member (Hooven: 72, 73, 77, 78, 86, 83) comprising a first cam (Hooven: 78) configured to engage said first jaw (Hooven: see fig. 6) and a second cam (Hooven: 83) configured to engage said second jaw during a staple firing stroke (Hooven: see figs. 6-8).  Therefore, it would have been obvious to one skilled in the art to substitute one method of firing the end effector for the other to achieve the predictable result of effectively firing the stapling end effector. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).

Claim/s 25-26, 27 and 33 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Whitman in view of USPGP# 20060278680 of Viola et al. (henceforth Viola) and in further view of Hooven.
Regarding claim 25,  Whitman teaches A surgical instrument (Whitman: 1610, 11a), comprising: a housing (Whitman: 1614); an elongate shaft (Whitman: 1620) extending from said housing; an interchangeable end effector (Whitman: 11a) extending from said elongate shaft; a motor (Whitman: 96, 100, 1684, 1690, 1696), wherein said motor is couplable with a supply of voltage (Whitman: inherent in order to power (turn on/off) the motor); and a control module (Whitman: 1122, 1130), comprising: a processor (Whitman: inherent in order to perform functions described in para 0082); and a memory (Whitman: 1130) configured to store instructions which, when executed from said memory, cause said processor to: assess said interchangeable end effector (Whitman: para 0091, see also element 1182); and control said motor based on said assessment (Whitman: para 0091, see also element 1182).
Whitman does not explicitly teach controlling said motor by said voltage applied to said motor.  However, Viola teaches a surgical instrument (Viola: 10) including a processor (Viola: 28); and a memory (Viola: para 0049) that stores program instructions for modulating a voltage signal to actuate/change the state of the motors (Viola: para 0055, 0094). Therefore, because both Whitman and Viola teach methods for actuating motors, it would have been obvious to one skilled in the art to substitute one method for the other to achieve the predictable result of controlling the functions of the motor. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).
The combination of Whitman and Viola, as shown above, is silent on a voltage sensor configured to detect the voltage applied to said motor.
However, Hooven teaches A surgical instrument (Hooven: instrument in fig. 1), comprising: a handle (Hooven: 40); an elongate shaft (Hooven: 41) extending from said handle; an end effector (Hooven: 42) extending from said elongate shaft; a motor (Hooven: 45), and a voltage sensor configured to detect the voltage applied to said motor (Hooven: c. 5, l. 1-7). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the combination of Whitman and Viola with the addition of a voltage sensor as taught by Hooven in order to allow more precise control of the motor. 
Regarding claim 26, the combination of Whitman, Viola and Hooven, as shown in claim 25, teaches, wherein said surgical instrument further comprises a staple cartridge (Whitman: para 0037).
Regarding claim 27, the combination of Whitman, Viola and Hooven, as shown in claim 26, teaches said interchangeable end effector comprising a first jaw (Whitman: 50) and a second jaw (Whitman: 80).  
Whitman uses a screw drive staple firing system and therefore is silent on the surgical instrument further comprising a staple firing system driveable by said motor and wherein said staple firing system comprises a firing member comprising a first cam configured to engage said first jaw and a second cam configured to engage said second jaw during a staple firing stroke.
.  However, Hooven teaches a surgical instrument (Hooven: 30) with a first jaw (Hooven: 75) and second jaw (Hooven: 74), a staple firing system (Hooven: 72, 73, 77, 78, 79, 86, 83) driveable by a motor (Hooven: 45) and wherein said staple firing system comprises a firing member (Hooven: 72, 73, 77, 78, 86, 83) comprising a first cam (Hooven: 78) configured to engage said first jaw (Hooven: see fig. 6) and a second cam (Hooven: 83) configured to engage said second jaw during a staple firing stroke (Hooven: see figs. 6-8).  Therefore, it would have been obvious to one skilled in the art to substitute one method of firing the end effector for the other to achieve the predictable result of effectively firing the stapling end effector. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).

Regarding claim 33, the combination of Whitman, Viola and Hooven, as shown in claim 25, teaches said interchangeable end effector comprising a first jaw (Whitman: 50) and a second jaw (Whitman: 80).  
Whitman uses a screw drive staple firing system and therefore is silent on the surgical instrument further comprising a staple firing system driveable by said motor and wherein said staple firing system comprises a firing member comprising a first cam configured to engage said first jaw and a second cam configured to engage said second jaw during a staple firing stroke.
.  However, Hooven teaches a surgical instrument (Hooven: 30) with a first jaw (Hooven: 75) and second jaw (Hooven: 74), a staple firing system (Hooven: 72, 73, 77, 78, 79, 86, 83) driveable by a motor (Hooven: 45) and wherein said staple firing system comprises a firing member (Hooven: 72, 73, 77, 78, 86, 83) comprising a first cam (Hooven: 78) configured to engage said first jaw (Hooven: see fig. 6) and a second cam (Hooven: 83) configured to engage said second jaw during a staple firing stroke (Hooven: see figs. 6-8).  Therefore, it would have been obvious to one skilled in the art to substitute one method of firing the end effector for the other to achieve the predictable result of effectively firing the KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).
Response to Arguments
Applicant’s arguments filed on 12/11/2020 have been fully considered:
Amended claims have not overcome all previous 112 (b) or second paragraph rejection/s. See 112 section above.
Applicant’s arguments regarding claims 21-24 and 30 have been fully considered but are not persuasive. 
Regarding claim/s 21-24 and 30, Applicant contends that the combination of Whitman 597 and Hooven 880 does not teach controlling current through the motor based on said assessment (assessment of the end effector).  However, as discussed in para 0091 Whitman teaches (among other things) “the controller 1122 selecting and/or reading the operating program or algorithm from the memory unit 1130 in accordance with the ID data 1182 read from the memory module 6041 of an attached surgical instrument or attachment” and “the controller 1122 is electrically and logically connected with the first, second, third, fourth and fifth motors 96, 100, 1684, 1690, 1696 via respective lines 1116, 1118, 1124, 1126, 1128 and is configured to control such motors 96, 100, 1684, 1690, 1696 in accordance with the read, selected or transmitted operating program or algorithm”.  Therefore, Whitman teaches controlling the motors based on the assessment of the interchangeable end effector.  Whitman does not teach the control program/algorithm uses current/voltage specifically to control the motors (although it can be argued that turning on/off the motor requires changes in current and voltage). Nonetheless Hooven teaches using current to control the motors.  Therefore, the combination teaches to one having ordinary skill in the art to control the motor using current/voltage based on the assessment of the interchangeable end effector.
Applicant’s arguments regarding claims 25-27, and 33
Regarding claim/s 25-27 and 33, Applicant contends that the combination of Whitman 597, Hooven 880, and viola 680 does not teach controlling voltage through the motor based on said assessment (assessment of the end effector).  However, as discussed in para 0091 Whitman teaches (among other things) “the controller 1122 selecting and/or reading the operating program or algorithm from the memory unit 1130 in accordance with the ID data 1182 read from the memory module 6041 of an attached surgical instrument or attachment” and “the controller 1122 is electrically and logically connected with the first, second, third, fourth and fifth motors 96, 100, 1684, 1690, 1696 via respective lines 1116, 1118, 1124, 1126, 1128 and is configured to control such motors 96, 100, 1684, 1690, 1696 in accordance with the read, selected or transmitted operating program or algorithm”.  Therefore, Whitman teaches controlling the motors based on the assessment of the interchangeable end effector.  Whitman does not teach the control program/algorithm uses current/voltage specifically to control the motors (although it can be argued that turning on/off the motor requires changes in current and voltage). Nonetheless Viola teaches using voltage to control the motors.  Therefore, the combination teaches to one having ordinary skill in the art to control the motor using current/voltage based on the assessment of the interchangeable end effector.
Applicant’s arguments regarding claims 27, 30, and 33 have been fully considered but are not persuasive. 
Regarding claim/s 27, 30 and 33
Applicant's arguments with respect to claims 28-29, 31-32, and 34-35 have been considered but are moot because the arguments do not apply to the combination of the references being used in the current rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOBEEN AHMED whose telephone number is (571) 272-0356.  The examiner can normally be reached on M-F (8:30 am to 5 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.A./
Examiner, Art Unit 3731

/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731